                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


RONAN J. KYLES,

                Plaintiff,

      v.                                           Case No. 18-CV-2003

MARY JO TRUNNELL,
SYLVIA BERGELIN,
JEREMY GLOUDEMANNS,
KESHA PACKER,
LOTUS WILSON,
JENNIFER VAUGHAN,
AND JEAN PRINCE,

                Defendants.


                                     ORDER


      Plaintiff Ronan J. Kyles, a state prisoner proceeding pro se, filed this civil

rights complaint under 42 U.S.C. § 1983. The court screened the amended complaint

and allowed Kyles to proceed on a claim that the defendants were deliberately

indifferent to his serious medical need, in violation of the Eighth Amendment to the

United States Constitution. (ECF No. 12 at 5.) On September 26, 2019, the

defendants filed a motion for summary judgment for failure to exhaust

administrative remedies and a motion to stay discovery and case deadlines. (ECF

Nos. 38, 42.)

      In their motion to stay, the defendants move for an order staying all case

deadlines until the court renders a decision on their motion for summary judgment
for Kyles’s failure to exhaust administrative remedies. (ECF No. 42.) The defendants

assert that their summary judgment motion, if granted, will result in the complete

dismissal of this case, and discovery on the merits of Kyles’s case is irrelevant to the

exhaustion issue. (Id.)

      Exhaustion of administrative remedies is a condition precedent to suit. Dixon

v. Page, 291 F.3d 485, 488 (7th Cir. 2002) (citing Perez v. Wis. Dep’t of Corr., 182 F.3d

532, 535 (7th Cir. 1999)). The court must address the exhaustion issue before turning

to the merits of the case. See Pavey v. Conley, 544 F.3d 739, 740 (7th Cir. 2008). Any

discovery concerning the merits of the plaintiff’s claims is premature prior to

resolution of the defendants’ motion for summary judgment based on exhaustion.

Thus, the court will grant the defendants’ motion to stay discovery and case

deadlines. This means that the parties may not conduct discovery related to the

merits of Kyles’s claims and that the defendants do not need to respond to Kyles’s

motion for summary judgment at this time.

      THEREFORE, IT IS ORDERED that the defendants’ motion to stay

discovery and case deadlines (ECF No. 42) is GRANTED.

      Dated at Milwaukee, Wisconsin this 1st day of October, 2019.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           2
